Name: Commission Regulation (EC) No 385/94 of 21 February 1994 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce
 Date Published: nan

 22. 2. 94 Official Journal of the European Communities No L 50/7 COMMISSION REGULATION (EC) No 385/94 of 21 February 1994 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part whereas, to that end, the detailed rules for submitting applications and the information which must appear on applications and licences should in particular be laid down, by way of derogation from Article 8 of Commis ­ sion Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance ­ fixing certificates for agricultural products (5), as last amended by Regulation (EC) No 3519/93 (6); whereas, in addition, provision should be made for the certificates and licences to be issued after a period for reflection, with the application, where necessary, of a single percentage reduc ­ tion ; Whereas, in order to ensure proper administration of the system, the security for import licences under the system should amount to ECU 30 per 1 00 kilograms ; whereas, in view of the likelihood of speculation inherent in the system, precise conditions governing access by operators to the said system should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1 993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1 993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria ('), signed in Brussels on 8 March 1993, came into force on 31 December 1993 and the Interim Agree ­ ment on trade and trade-related matters between the Community and Romania (4), signed in Brussels on 1 February 1 993, came into force on 1 May 1 993 ; whereas the said Agreements provide for a reduction in the levy on imports of certain cheeses covered by CN code 0406 up to certain quantities ; whereas certain detailed rules of application must therefore be laid down in this respect ; Whereas the measures adopted for applying the Interim Agreements laid down in this Regulation must take effect on 1 January 1 994 ; whereas they must, however, be limited initially to the first two quarters of 1994 in order to take account of the Additional Protocols to the Interim Agreements signed by the Community and the two abovementioned countries and pending clarification of certain other factors relating to the exact timing of the introduction of the Community concessions ; Whereas, while the provisions of the Interim Agreements which are intended to guarantee the origin of the product should be borne in mind, the administration of the said arrangements should be based on import licences ; HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community under the arrangements provided for in Article 15 (4) of the Interim Agreements between the European Community and Bulgaria and Romania of cheeses listed in Annex I hereto shall be subject to the presentation of an import licence. The quantities of products to which these arrangements apply and the reduction in the levy shall be as set out in Annex I. Article 2 For the period from 1 January to 30 June 1994 the quan ­ tities set out in Annex I shall be broken down as follows :  50 % for the period from 1 January to 31 March 1994,  50 % for the period from 1 April to 30 June 1994. (') OJ No L 333, 31 . 12. 1993, p. 16 . (J) OJ No L 333, 31 . 12. 1993, p. 17 . (J) OJ No L 323, 23 . 12. 1993, p. 2. 0 OJ No L 81 , 2 . 4. 1993, p. 2 . O OJ No L 331 , 1 . 12. 1988 , p. 1 . 0 OJ No L 320, 22. 12 . 1993, p. 16. No L 50/8 22. 2 . 94Official Journal of the European Communities Article J Import licences as referred to in Article 1 shall be issued subject to the following provisions : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent author ­ ities in the Member States that they have been active in trade in milk and milk products with third coun ­ tries for at least the preceding 12 months . However, retail establishments or restaurants selling their products to final consumers shall not qualify under these arrangements ; (b) licence applications must quote only the CN code set out in Annex I hereto and products originating in one of the two countries covered by this Regulation . Licence applications must relate to at least one tonne and to a maximum of 25 % of the quantity available for the product or products concerned and for each period as specified in Article 2 ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indicated ; (d) Section 20 of licence applications and licences shall show one of the following : Reglamento (CE) n ° 385/94, Forordning (EF) nr. 385/94, Verordnung (EG) Nr. 385/94, Kavovian6&lt;; (EK) apiS. 385/94, Regulation (EC) No 385/94, Reglement (CE) n ° 385/94, Regolamento (CE) n . 385/94, Verordening (EG) nr. 385/94, Regulamento (CE) n? 385/94 ; (e) Section 24 of licences shall show one of the fol ­ lowing : Levy reduced in accordance with : Reglamento (CE) n ° 385/94, Forordning (EF) nr. 385/94, Verordnung (EG) Nr. 385/94, Kavovia^i6&lt;; (EK) apiO. 385/94, Regulation (EC) No 385/94, Reglement (CE) n ° 385/94, Regolamento (CE) n. 385/94, Verordening (EG) nr. 385/94, Regulamento (CE) n? 385/94. Article 4 1 . Licence applications shall be lodged during the first 10 days only of each period as specified in Article 2. However, for the period from 1 January to 31 March 1994, licence applications shall be lodged during the first 10 days following the entry into force of this Regulation. 2 . Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other appli ­ cations, in respect of the current period, concerning the same product by code and country of origin in the Member State in which his application is lodged or in any other Member State ; where an applicant submits more than one application relating to the same product, all applications from that person shall be inadmissible . 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products listed in Annex I. Such notification shall list the applicants and state the quantities applied for in respect of each product and the country of origin . All notifications, including notifications that there have been no applications, shall be made by telex or fax on the working day stipulated, using the model shown in Annex II in cases where no application is made, and the models shown in Annexes II and III in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available by code and country of origin , the Commission shall fix a single percentage reduction in quantities applied for. If the quantity resulting from the application of that percentage is deemed insufficient by the applicant, he may decide not to use the licence. In that case he shall notify his decision within three days of publication of the decision referred to in paragraph 4 to the competent authority, who shall immediately forward the information con ­ cerning his decision not to use the licence to the Commission . If the overall quantity for which applica ­ tions have been submitted is less than the quantity avai ­ lable by code and country of origin, the Commission shall calculate the quantity remaining, which shall be added to the quantity available for the following period. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision . 6 . Licences issued shall be valid throughout the Community. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 60 days from the actual date of issue . Import licences issued pursuant to this Regulation shall not be transferable . Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products as referred to in Article 1 . 22. 2. 94 Official Journal of the European Communities No L 50/9 exporting country in accordance with Protocol 4 annexed to the Interim Agreements concluded with the said countries . Article 7 Without prejudice to the provisions of this Regulation , Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in Sections 17 and 18 of the import licence. The figure 0 shall be entered in Section 19 of the licence to that end. Article 8 The imported products shall be released for free circula ­ tion on presentation of an EUR 1 certificate issued by the Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1994. For the Commission Rene STEICHEN Member of the Commission No L 50/ 10 Official Journal of the European Communities 22. 2. 94 ANNEX I A. Cheeses from Romania Imports into the Community of the following cheeses originating in Romania qualify for the concessions set out below. Imported quantities covered by CN codes quoted in this Annex are subject to a 40 % reduction in levies . (in tonnes) CN code Description QuantityI January  30 June 1994 ex 0406 90 29 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Kashkaval Sacele (') Kashkaval Penteleu (') Kashkaval Dalia (') Kashkaval afumat Vidraru (') Kashkaval afumat Fetesti (') Brinza Moieciu (') Brinza vaca (') Brinza de burduf (') Brinza topita Carpati (') 550 (') Of cow's milk . B. Cheeses from Bulgaria Imports into the Community of the following products originating in Bulgaria qualify for the concessions set out below. Imported quantites covered by the CN code quoted in this Annex are subject to 40 % reduction in levies. (in tonnes) CN code Description Quantity1 January  30 June 1994 ex 0406 90 White brined cheese of cow's milk ex 0406 90 Kashkaval Vitosha of cow's milk 1 000 22. 2. 94 Official Journal of the European Communities No L 50/ 11 ANNEX II Application of Regulation (EC) No 385/94 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/ 1  MILK AND MILK PRODUCTS APPLICATIONS FOR IMPORT LICENCES AT REDUCED LEVIES ... QUARTER 1994 Date : Member State : Commission Regulation (EC) No 385/94 Consigner : Contact : Telephone : Fax : Number of pages : Serial numbers of applications : Total quantity applied (tonnes) No L 50/12 Official Journal of the European Communities 22, 2. 94 ANNEX III Application of Regulation (EC) No 385/94 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/ 1  MILK AND MILK PRODUCTS APPLICATIONS FOR IMPORT LICENCES AT REDUCED LEVIES ... QUARTER 1994 Serial number : Member State : No Applicant (name and address) Quantity(tonnes) Country of origin CN code Total (tonnes) by serial number